Citation Nr: 1636776	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder affecting the hands, feet, neck, groin, and buttocks.

2.  Entitlement to service connection for impaired smell and taste.

3.  Entitlement to service connection for stomach cancer.

4.  Entitlement to service connection for a gallbladder disorder.

5.  Entitlement to service connection for a brain tumor.

6.  Entitlement to service connection for a left eye disorder.

7.  Entitlement to service connection for loss of control of muscles in the buttocks.



REPRESENTATION

Appellant represented by: National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 1967 to August 1969.  He served in the Republic of Vietnam from January 13, 1968, to January 10, 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the RO in Muskogee, Oklahoma.

In August 2015, the Board remanded this appeal to afford due process in fulfilling the Veteran's request for a Board hearing.  

In March 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.



FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to herbicide agents.  

2.  The Veteran does not have an herbicide-presumptive disease or chronic-presumptive disease.

3.  A skin disorder of the hands, feet, neck, groin, and buttocks is not etiologically related to service.  

4.  Impaired smell and taste are not etiologically related to service.  

5.  Stomach cancer is not etiologically related to service.  

6.  A gallbladder disorder is not etiologically related to service.  

7.  A brain tumor is not etiologically related to service.  

8.  A left eye disorder is not etiologically related to service.  

9.  Loss of control of the buttocks is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  A skin disorder of the hands, feet, neck, groin, and/or buttocks, was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2016).

2.  Impaired smell and taste was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2016).

3.  Stomach cancer was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2016).

4.  A gallbladder disorder was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2016).

5.  A brain tumor was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2016).

6.  A left eye disorder was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2016).

7.  Loss of control of the buttocks was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Law and Regulations

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has established a presumption of herbicide exposure applicable to veterans who served in Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  

During the pendency of this claim, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763-54766 (September 6, 2013) (final rule) (replacing the terms 'acute and subacute' and 'transient' peripheral neuropathy with 'early-onset' peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that 'acute and subacute' peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply). Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.

The term "soft-tissue sarcoma" includes the following: adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, malignant ganglioneuroma.

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

In order for chloracne or other acneform disease consistent with chloracne to have become manifest to a degree of 10 percent, there must be deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7829.  

In order for porphyria cutanea tarda to have become manifest to a degree of 10 percent, there must be at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7815.  

In order for early-onset peripheral neuropathy affecting the nerves of the lower extremities to have become manifest to a degree of 10 percent, there must be mild incomplete paralysis, neuritis, or neuralgia of the sciatic, external popliteal nerve, internal popliteal nerve, posterior tibial nerve, or anterior crural nerve, moderate incomplete paralysis, neuritis, or neuralgia of the musculocutaneous or anterior tibial nerve, or severe to complete paralysis, neuritis, or neuralgia of the internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, or ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530, 8620-8630, 8720-8730.  

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include: (1) Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); (2) cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; (3) cancers of the digestive organs (esophageal cancer; stomach cancer; colorectoral cancer (including small intestine and anus), hepatobiliary cancers (liver, gallbladder, and bile ducts), and pancreatic cancer); (4) bone and joint cancer; (5) melanoma; (6) nonmelanoma skin cancer (basal cell and squamous cell); (7) breast cancer; (8) cancers of the reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); (9) urinary bladder cancer; (10) renal cancer (kidney and renal pelvis); (11) cancers of the brain and nervous system (including eye); (12) endocrine cancers (including thyroid and thymus); (13) leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); (14) cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); (15) reproductive effects (including infertility; spontaneous abortion other than after paternal exposure to TCDD; and-in offspring of exposed people-neonatal death, infant death, stillborn, low birth weight, birth defects [other than spina bifida], and childhood cancer [including acute myeloid leukemia]); (16) neurobehavioral disorders (cognitive and neuropsychiatric); (17) neurodegenerative diseases (including amyotrophic lateral sclerosis (ALS) but excluding Parkinson's disease); (18) chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); (19) respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); (20) gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); (21) immune system disorders (immune suppression, allergy, and autoimmunity); (22) circulatory disorders (other than hypertension, ischemic heart disease, and stroke); (23) endometriosis; (24) effects on thyroid homeostasis; (25) hearing loss; (26) eye problems; and (27) bone conditions.  See Notice, 79 Fed. Reg. 20308-01 (2012).  

The United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Skin Disorder Claim

Service treatment records reveal no treatment for, or diagnosis of, any injury or disease of the skin at any time during service.  The Veteran was examined for service separation in July 1969 at which time his skin, neck, scalp, head, upper extremities, and lower extremities, were found to be clinically normal.  The Veteran also completed a report of medical history for service separation, on which he reported no history of, or current, skin diseases, tumors, growths, cysts, or cancers.  The examination and report of medical history are probative evidence against any manifestation of skin disease or injury during service.  

While there is no record of treatment of the Veteran during service for complaints related to the skin, and while his skin was found to be clinically normal at service separation, he sought treatment five years after service and stated that his symptoms began in Vietnam.  An April 19, 1974, VA Infectious Diseases Consult reveals the Veteran's statement that bilateral foot scaling and itching with recurrent vesicles began during Vietnam service.  He stated that painful swelling of the posterior neck began in 1973 and was biopsied (VBMS record 07/19/2011).

A May 18, 1974, letter from G. McCullough, MD, reveals that the Veteran was first seen on a January 1974 referral from a dermatologist because of a persistent abscess on the posterior neck.  Incision and drainage of the abscess was done with excision of the wall of the lesion for biopsy purposes.  The pathology report revealed fibro-adipose tissue with granulation tissue and no evidence of malignancy.  Cultures revealed bacteroides melaninogenicus.  The Veteran was hospitalized in January 1974 for a wide excision of the cystic mass on the neck and also of the left thigh.  The pathology diagnosis on these was dermal abscesses consistent with ruptured epidermal inclusion cysts with subsequent infection and foreign body giant cell reaction.  The additional culture statement revealed corynebacterium haemolyticum and propionibacterium acnes and sarcina species (VBMS record 07/19/2011).

A June 21, 1974, VA Dermatology Note includes a diagnosis of hydradenitis suppurativa.  A June 26, 1974, note reveals recurrent hydradenitis in the axilla, groin, and neck for last 1-1/2 years with excision in January 1974 (VBMS record 07/19/2011). 

An August 8, 1974, VA Hospital Summary notes an excision of hydradenitis of the posterior neck; excision of a painful scar of the left groin with "long history of hydradenitis involving the axillae and inguinal areas, for the last 2 years, and has also involved the posterior neck, with intermittent episodes of swelling and pain" (VBMS record 10/29/2010).

An August 12, 1974, VA Hospital Summary reveals scarring and chronic inflammation with giant cellular foreign-body reaction.  Two lymph nodes in the depths of the subcutaneous tissue showed reactive hyperplasia.  (VBMS record 10/29/2010)

A September 27, 1974, VA Hospital Summary reveals folliculitis involving the neck and groin area with a "long history" of furuncles and folliculosis in the groin and neck areas.  It was noted that the Veteran underwent surgical excision of these lesions in August of 1974.  (VBMS record 10/29/2010)

An October 3, 1974, VA outpatient notes indicates recurrent folliculitis with onset about 2 years ago, but especially since January 1974 (VBMS record 07/19/2011).

An October 17, 1974, VA Infectious Disease Clinic Note indicates foreign body granulomatous reaction of skin, etiology unknown (VBMS record 07/19/2011).

A December 28, 1974, VA Medical Certificate notes swelling on the inner aspect of thigh under the scrotum.  The Veteran reported that he has these boils often and has been to the VA Medical Center many times.  A January 21, 1975, note reveals hidradenitis in the inguinal area, presently not very active (VBMS record 07/19/2011).

A February 21, 1975, Infectious Disease Clinic Note reveals subcutaneous nodules in the groin and behind the neck never coming to a head and slowly resolving.  There was some evidence of old scars, both surgical and non-surgical (VBMS record 07/19/2011).  

A March 1, 1975, Medical Certificate notes a chronic history of folliculitis, etiology unknown, for 2 years (VBMS record 07/19/2011). 

An April 9, 1975, Medical Certificate and History reveals the Veteran's account that he has had boils in the groin for 3 years (VBMS record 07/19/2011). 

A January 20, 1981, VA Dermatology Consult reveals a history of recurrent lesions over both hands and pruritic deep-seated vesicles of both insteps intermittently for the past 10 years, as well as complaint of a lesion on the left palm for the past 2 months.  The assessment was tinea pedis, rule-out atypical tinea manus, blastocytosis versus eczema (VBMS record 11/14/2011).

A January 18, 1985, VA outpatient record reveals the Veteran's report that pustular lesions come and go on the neck and groin areas, and there was a chronic rash on the hands and feet since Vietnam.  The assessment was tinea pedis & manus (VBMS record 07/19/2011).

A November 18, 1985, History and Physical reveals complaint of persistent boils in the groin area, and in the back of the neck since 1973.  The Veteran reported exposure to anaerobic bacteria which were not from the United States.  Surgery was performed in 1973 but they came back (VBMS record 07/19/2011).

A June 14, 1985, outpatient note reveals a report of a 15-year history of transient swollen glands in the peri-anal region (VBMS record 07/19/2011).

A June 21, 1985, outpatient note reveals complaint of a swollen mass in the right peri-anal region.  The diagnosis was a possible peri-rectal abscess (VBMS record 07/19/2011).

A June 5, 1989, treatment report from Baptist Medical Center indicates that a peri-rectal abscess incision, drainage, and fistulotomy, were performed (VBMS record 10/29/2010).

A June 27, 1989, treatment report reveals "almost completely healed up.  He will be seen back in about 2 weeks for final check-up but basically this should be all over and done by then" (VBMS record 10/29/2010).

A July 24, 1989, treatment note reveals recurrence of the abscess.  The Veteran declined further surgery (VBMS record 10/29/2010).

A July 31, 1989, treatment note reveals the abscess was much better (VBMS record 10/29/2010).

An August 8, 1989, treatment report reveals no evidence of an abscess or marked inflammation (VBMS record 10/29/2010).

A June 11, 1991, treatment report reveals recurrence of right buttock abscess (VBMS record 10/29/2010).

A February 11, 1993, treatment report reveals "recurrent  folliculitis in the last few y[ea]rs" (VBMS record 10/29/2010).

A July 16, 1992, treatment report reveals complaint of renewed problems with fungal infection of hand and feet (VBMS record 10/29/2010).

A September 18, 1992, treatment report reveals the Veteran was started on medical therapy for fungal dermatitis of his hand and feet.  It was noted that this infection had been present "X" many years secondary to original infection during his tour in Vietnam (VBMS record 10/29/2010).
 
A February 18, 1993, treatment report reveals complaint of intermittent painful boils on the buttocks area.  The assessment was recurrent folliculitis of the gluteal region (VBMS record 10/29/2010).

A March 26, 1993, treatment report reveals recurrent carbuncles and hidradenitis suppurativa (VBMS record 10/29/2010).

A June 13, 2013, letter from C. Womack, MD, states that the Veteran is a long time patient who has a history of blisters on the bottom of both feet since his service in Vietnam.  He has seen many dermatologists without permanent relief and would like to see a dermatologist with the VA.

After a review of all of the evidence, the Board finds that, although the Veteran reported as early as five years after service that he had experienced skin problems with respect to his feet since Vietnam, a preponderance of the evidence is against a relationship between any current skin disorder and service and is against the manifestation of an herbicide-presumptive skin disorder within one year of service separation or at any time since service.  

Regarding the presumptive provisions, there is no diagnosis of chloracne or porphyria cutanea tarda at any time in the record.  While there is a notation of acne in a 1974 record, the Board observes that there are many types of acne and the regulations specify an acneform disease that is consistent with chloracne.  Moreover, the reference comes more than one year after service separation.  With respect to the diagnostic criteria for chloracne set out above, the record does not substantiate a manifestation of an acneform disease consistent with chloracne to a degree of 10 percent or more within one year of the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  That date was January 10, 1969.  The Veteran's account that he experienced skin problems on his feet during the post-service period is competent to that extent only.  It is not competent evidence regarding the nature of any skin disease present, if any, during that period.  

Regarding direct service connection, the Board acknowledges that the Veteran has asserted that he experienced symptoms with the skin of his feet during service.  As noted above, in September 1992, he described an original infection during his tour in Vietnam.  However, this assertion directly contradicts his statements made at service separation, wherein he denied current skin diseases and denied any history of skin diseases.  It also contradicts his account given in a September 6, 2011, letter which specifies that, "During the time frame of 1973-74 (corrected to 1982-83), boils on my neck and groin plus severe [e]czema on my feet started to occur."  Whether either set of dates is considered, this is after service, not during service.  

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  

There is no question that the Veteran is competent to relate the occurrence of skin symptoms in service as he remembers it.  Thus, his competency is not at issue on this point.  Rather, it is the accuracy of the Veteran's post-service account which the Board finds is lacking.  This finding is further bolstered by the normal clinical findings for the skin on examination at service separation.  

While several examiners have recorded or recited the Veteran's assertions in their reports, there is no reasoned medical opinion that purports to relate the onset of a skin disorder of the hands, feet, neck, groin, and buttocks directly to an injury or disease in service.  The Veteran asserted in the September 6, 2011, letter that the physicians at the Oklahoma City VA Hospital told him that bacteria only located in Southeast Asia were the cause of the boils.  However, despite being afforded additional time to provide such evidence following the Board hearing, there is no such finding of record.  

While Dr. Womack stated that the Veteran has a history of blisters on the bottom of both feet since his service in Vietnam, this is acknowledged in the record.  However, the word "since" does not precisely establish the point of onset after service.  It only establishes that onset was at some point after service.  Accordingly, with respect to establishing a relationship between any current skin disability and an acknowledged injury or disease in service, the statement of Dr. Womack is inconclusive as to the actual date of incurrence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

To some extent, Dr. Womack's opinion is simply a recitation of the Veteran's assertions made to him.  While Dr. Womack stated that he has treated the Veteran for a long time, he did not assert that he had any first-hand knowledge of the Veteran's condition in the years immediately after service.  Other treatment records such as the one dated April 19, 1974, and January 18, 1985, are also recitations of the Veteran's assertions.  Indeed, all of the evidence in favor of an etiological relationship between any skin disorder and service can be traced to the Veteran's lay assertions.  While lay evidence may constitute competent evidence with respect to certain medical matters, as discussed above, the Veteran's assertions are based on inaccurate facts as to the date of onset of the disorder.  Consistent with his own assertions at service separation, the Board has found that he had no skin disorder at service separation, and that he had no history of any skin disorder at service separation.  Accordingly, his assertions as to the date of onset and etiology are not credible evidence.  

In sum, the Board finds that the Veteran does not have an herbicide-presumptive skin disease, that there was no injury or disease involving the skin in service, and that a skin disorder of the hands, feet, neck, groin, and buttocks is not etiologically related to service.  

In light of these findings, the Board concludes that service connection for the claimed skin disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Brain, Stomach, Gallbladder, Eye, Smell, Taste, and Buttocks Claims

Service treatment records reveal no treatment for, or diagnosis of, any injury or disease of the stomach, gallbladder, brain, buttocks, left eye, or organs of taste and smell, at any time during service.  The Veteran was examined for service separation in July 1969 at which time his neck, scalp, eyes, head, nose, mouth, upper extremities, lower extremities, abdomen, and viscera, were found to be clinically normal.  Corrected vision in each eye was 20/20.  The Veteran also completed a report of medical history for service separation, on which he reported no history of, or current, stomach trouble, tumors, growths, cysts, or cancers.  The examination and report of medical history are probative evidence against any manifestation of disease or injury during service regarding each of these claims.  

After service, there is no record of treatment  for impaired smell or taste, stomach cancer, a gallbladder disorder, a brain tumor, a left eye disorder, and/or a loss of control of buttock muscles, for many decades.  This is consistent with the Veteran's assertions.  The Veteran contends that his stomach cancer began in 1996, that a brain tumor began in 2007, and that a gallbladder disorder began in 2009.  

An April 15, 1987, Operative Report from Baptist Medical Center reveals a left eye cataract operation.  It was noted that the left eye was injured in car accident 10-12 years ago and he had progressive decrease in vision in the left eye since (VBMS record 11/04/2011).  

A February 18, 1993, treatment report reveals "he also had some injury to his l[eft] eye the other day.  He was carrying a book, slipped and fell and the book struck him in the l[eft] eye.  He has h[istory] of having implant lens in that eye several [years a]go and was concerned that there is possibly damage."  The assessment was trauma to the left eye without any evidence of visible injury (VBMS record 10/29/2010).

An August 9, 1993, treatment report from University Family Medicine Clinic reveals complaint of flank pain off and on for 2 weeks.  Abdominal examination was unremarkable.  The assessment was left flank pain (VBMS record 10/29/2010).

An October 17, 1997, treatment report from Family Medicine Center reveals a 2-week history of abdominal pain and a history of some discomfort for months.  The assessment was gastritis and dyspepsia (VBMS record 10/29/2010).

A November 17, 1997, Endoscopy Report reveals a gastric mass, most likely adenocarcinoma involving the greater curvature.  A November 20, 1997, CT scan of the abdomen reveals a mass in the area of the antrum and lesser curve of the stomach (VBMS record 10/29/2010).

A December 16, 1997, Biopsy Report from University Hospitals reveals chronic gastritis and fragments suggestive of hyperplastic polyp with erosion, metaplasia, and focal high-grade glandular dysplasia.  The impression was a gastric mass with malignant features (VBMS record 10/29/2010).

A January 6, 1998, Operative Report from University Hospitals reveals the Veteran was admitted to general surgery for resection of a gastric mass (VBMS record 10/29/2010).

A February 27, 2003, clinical record from Cancer Treatment Center of Oklahoma notes that the Veteran has had neuropathy since undergoing chemotherapy for his stomach cancer (VBMS record 11/14/2011). 

A March 29, 2007, report from Mercy Health Center reveals that the Veteran began noticing loss of smell and taste about two years ago and has progressively gotten worse.  He was noted to be losing weight and had a diminished desire to eat.  A brain MRI showed evidence of an asymptomatic right, parafalcine, frontal, arteriovenous malformation without evidence of previous neurologic compromise or bleeding.  The assessment was anosmia, etiology unknown, with associated weight loss (VBMS record 11/08/2011). 

A September 25, 2009, CT reveals a thick enhancing gallbladder wall with distention of the gallbladder and haziness in the pericholecystic fat suggestive of acute cholecystitis.  Ultrasound was recommended.  A September 28, 2009, ultrasound reveals acute cholecystitis (VBMS record 10/21/2010).  

A January 16, 2010, clinical note reveals an open cholecystectomy had been conducted four weeks ago.  A CT scan showed a postoperative abscess extending from the gallbladder fossa, tracking inferior to the liver, and extending through the abdominal wall to the skin surface (VBMS record 10/21/2010).  

A September 26, 2009, Hospital Surgical Report from Deaconess Hospital reveals complaint of right upper quadrant abdominal pain "for several days to weeks."  On September 29, 2009, an open cholecystotomy was performed (VBMS record 10/06/2010). 

A January 26, 2010, Operative Report from Deaconess Hospital reveals drainage of subhepatic abscess was performed (VBMS record 06/20/2011).

A June 10, 2010, note from N. Hemrick, MD, reveals that the Veteran returned with ongoing concerns regarding his incision.  He was experiencing some pulling and stretching.  On examination, Dr. Hemrick did not detect any problems whatsoever.  There were no signs of infection.  There was no hernia.  The Veteran was reassured.  There were no specific restrictions except those within the limits of his discomfort (VBMS record 06/20/2011).  

After a review of all of the evidence, the Board finds that the Veteran does not have an herbicide-presumptive disease regarding the claimed impaired smell or taste, stomach cancer, gallbladder disorder, brain tumor, left eye disorder, and/or a loss of control of buttock muscles.  As noted above, the herbicide-presumptive diseases comprise a specific list of diseases which have been determined by VA, based on research by the National Academy of Sciences, to be associated with exposure to herbicide agents.  There is no presumption regarding conditions not included in this list.  Moreover, stomach cancer is specifically identified as a disease for which there is no presumption of service connection based on exposure to herbicide agents.  Accordingly, consistent with Combee, 34 F.3d at 1043-1044, the Veteran must establish direct service connection for these claims.  

The Board finds that there was no injury or disease in service regarding the stomach, gallbladder, brain, buttocks, left eye, or organs of taste and smell.  As already determined, the Veteran's presumed exposure to herbicide agents does not constitute an injury or disease with respect to these claims.  All pertinent systems were examined at service separation and found to be clinically normal, and the Veteran denied any history of, or current, stomach trouble, tumors, growths, cysts, or cancers.  His contentions in this appeal have been centered on herbicide exposure and he has not identified any other injury or disease in service with respect to these claims.  

The Board also notes that the Veteran has not actually been diagnosed with a brain tumor.  The March 29, 2007, MRI identified an "asymptomatic" arterio-venous malformation.  However, there is no indication that this clinical finding represents actual pathology, or that it is productive of any disability.  While the finding relates to the arteries and veins, as an "asymptomatic" condition, the Board finds that it is not the equivalent of a brain hemorrhage or thrombosis as contemplated under the chronic-presumptive disease provisions.  Moreover, there was no manifestation of this clinical finding for many decades after service separation.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

There is no medical opinion that purports to relate the arterio-venous malformation or the claimed impaired smell or taste, stomach cancer, gallbladder disorder, brain tumor, left eye disorder, or a loss of control of buttock muscles, to service.  With respect to the claimed left eye disorder, the evidence would appear to establish that the injury was incurred in a post-service motor vehicle accident.  With respect to the claimed impairment of taste and smell, the Veteran has been diagnosed with anosmia (absence of sense of smell); however, the etiology of this disorder was not known.  With respect to the claimed loss of control of buttock muscles, the Veteran has been diagnosed with peripheral neuropathy; however, it was thought that this was a result of chemotherapy.  There is no medical opinion relating any of these diagnoses to service.  

The Veteran's lay assertions are the only evidence in favor of a relationship between any of the claimed disorders and service.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating conditions such as anosmia, peripheral neuropathy, stomach cancer, arterio-venous abnormalities, and gallbladder disorders to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of these conditions and diseases and the inherently medical question of how an event in service may have contributed to bring about the unquestionably remote onset of these disorders.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed impaired smell or taste, stomach cancer, gallbladder disorder, brain tumor, and/or a loss of control of buttock muscles and service.  Moreover, as discussed above, the Board finds the clinical evidence establishing a post-service eye injury more persuasive than the Veteran's unexplained assertion that such injury was incurred in service notwithstanding the normal clinical findings at service separation.  

Finally, while the Veteran has not asserted a secondary service connection etiology for any of the claimed disorders, the Board notes that there is no medical opinion purporting to relate any of these disorders to the Veteran's sole service-connected disability of coronary artery disease.  See 38 C.F.R. § 3.310.

In sum, the Board finds that, although the Veteran is presumed to have been exposed to herbicide agents, he does not have an herbicide-presumptive disease regarding the claimed impaired smell or taste, stomach cancer, gallbladder disorder, brain tumor, left eye disorder, and/or a loss of control of buttock muscles.  He also does not have a presumptive chronic disease regarding these claims.  Moreover, the Board finds that the claimed impaired smell or taste, stomach cancer, gallbladder disorder, brain tumor, left eye disorder, and/or a loss of control of buttock muscles are not etiologically related to service.  

In light of these findings, the Board concludes that service connection for the claimed disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in September 2010 and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to these claims.  However, the Board finds that a VA examination is not necessary in order to decide any claim.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

The Board has found that a preponderance of the evidence is against any manifestation of a skin disorder in service and the Veteran has no diagnosis of an herbicide-presumptive disease affecting the skin.  Accordingly, element (2), an event, injury, or disease in service, is not satisfied.  

With respect to the remaining claims, the Veteran's assertions are that these claimed disorders are due to herbicide exposure.  While such exposure is acknowledged, he does not have an herbicide-presumptive disease affecting the brain, stomach, gallbladder, left eye, or buttocks, or systems involving the sense of taste or smell.  The Veteran was afforded the opportunity following the Board hearing to submit evidence from his treatment providers to substantiate a nexus or to provide the basis for further development of these claims.  However, he has not provided such evidence.  As the only evidence that these claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not warranted. 

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's March 2016 remand instructions by scheduling a hearing before a member of the Board at the local RO.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.






CONTINUED ON NEXT PAGE-ORDER


ORDER

Service connection for a skin disorder affecting the hands, feet, neck, groin, and buttocks is denied.

Service connection for impaired smell and taste is denied.

Service connection for stomach cancer is denied.

Service connection for a gallbladder disorder is denied.

Service connection for a brain tumor is denied.

Service connection for a left eye disorder is denied.

Service connection for loss of control of muscles in the buttocks is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


